 Case: 3:18-cr-00186-TMR Doc #: 53 Filed: 10/14/20 Page: 1 of 6 PAGEID #: 285

                                                                                1


 1                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
 2                                    AT DAYTON

 3      ___________________________________
                                           )
 4      UNITED STATES OF AMERICA,          )
                                           )
 5                          Plaintiff,     ) CASE NO. 3:18-cr-186-TMR
                                           )
 6                     -vs-                )
                                           )
 7      BRIAN HIGGINS,                     ) MOTION TO CONTINUE
                                           )
 8                          Defendant.     )
        ___________________________________)
 9

10
                              TRANSCRIPT OF PROCEEDINGS
11                     BEFORE THE HONORABLE THOMAS M. ROSE,
                      UNITED STATES DISTRICT JUDGE, PRESIDING
12                           THURSDAY, FEBRUARY 6, 2020
                                     DAYTON, OH
13

14      APPEARANCES:

15      For the Plaintiff:             BRENT TABACCHI, ESQ.
                                       U.S. Attorney's Office
16                                     200 W. Second Street
                                       Room 602
17                                     Dayton, OH 45402

18
        For the Defendant:             ANTHONY R. CICERO, ESQ.
19                                     Attorney at Law
                                       500 East Fifth Street
20                                     Dayton, OH 45402

21
             Proceedings recorded by mechanical stenography,
22      transcript produced by computer.

23                          Mary A. Schweinhagen, RDR, CRR
                           Federal Official Court Reporter
24                              200 West Second Street
                                   Dayton, OH 45402
25                                  *** *** *** **


             Mary A. Schweinhagen, RDR, CRR                 (937) 512-1604
            Case: 3:18-cr-00186-TMR Doc #: 53 Filed: 10/14/20 Page: 2 of 6 PAGEID #: 286

                                                                                              2


01:58:59    1            P-R-O-C-E-E-D-I-N-G-S                                    1:59 P.M.

01:58:59    2                  THE COURT:     We're before the Court this afternoon in

01:59:03    3      the matter of the United States of America versus Brian

01:59:06    4      Higgins.    This is Case Number 3-18-cr-186.           And this matter

01:59:13    5      was previously set for a final pretrial.            It's my

01:59:17    6      understanding, however, that there is a motion at this time to

01:59:21    7      be made before the Court.

01:59:24    8            Counsel -- first, let me have counsel enter their

01:59:27    9      appearance, please.

01:59:28   10                  MR. TABACCHI:      Good afternoon, Your Honor.         Brent

01:59:30   11      Tabacchi on behalf of the United States.

01:59:31   12                  MR. CICERO:     Tony Cicero on behalf of Brian Higgins.

01:59:34   13                  THE COURT:     All right.     Mr. Cicero.

01:59:36   14                  MR. CICERO:     As we discussed in chambers, Your

01:59:38   15      Honor, at this time we would move to continue this matter.                 I

01:59:40   16      will follow that up with a written motion that details a lot

01:59:45   17      of what we discussed in chambers and have that signed by my

01:59:48   18      client as well and file that on the Court's docket.

01:59:52   19                  THE COURT:     And I'm assuming, as indicated in

01:59:55   20      chambers, that the purpose for -- broadly or generally the

02:00:01   21      purpose for the continuance is the necessity of receiving,

02:00:06   22      analyzing, and making some determination with regard to the

02:00:09   23      discovery; is that right?

02:00:10   24                  MR. CICERO:     That's absolutely correct, Your Honor.

02:00:14   25                  THE COURT:     And, Mr. Cicero, you have talked with


                        Mary A. Schweinhagen, RDR, CRR                 (937) 512-1604
            Case: 3:18-cr-00186-TMR Doc #: 53 Filed: 10/14/20 Page: 3 of 6 PAGEID #: 287

                                                                                           3


02:00:18    1      Mr. Higgins.     Mr. Higgins understands that this motion does

02:00:23    2      waive or gives up or tolls any and all time requirements that

02:00:31    3      are a requirement of this Court or the government to try

02:00:34    4      Mr. Higgins within a certain period of time; namely, his

02:00:37    5      speedy trial rights?

02:00:38    6                  MR. CICERO:     He understands that, Judge.

02:00:40    7                  THE COURT:     And he still wishes the Court to grant

02:00:42    8      the continuance?

02:00:42    9                  MR. CICERO:     That's correct.

02:00:43   10                  THE COURT:     How about that, Mr. Higgins?

02:00:45   11                  THE DEFENDANT:      Yes, Your Honor.

02:00:45   12                  THE COURT:     You understand that everybody's entitled

02:00:49   13      to be tried within a certain period of time, and that clock

02:00:51   14      runs.   One of the things that can stop that clock from running

02:00:57   15      is a motion by the defendant to continue the matter.

02:01:00   16                  THE DEFENDANT:      Yes, Your Honor.

02:01:01   17                  THE COURT:     And if that matter is -- if I grant a

02:01:03   18      motion to continue, from the date of the motion, which would

02:01:06   19      be here today, because I'm first hearing of this by oral

02:01:11   20      motion to be followed by a memorialization of that motion in

02:01:15   21      writing and filed, but from today until the new trial date

02:01:21   22      there would be no time counted against the government nor the

02:01:25   23      Court with regard to any obligation to try you within a

02:01:28   24      certain period of time.

02:01:29   25                  THE DEFENDANT:      Understood.


                        Mary A. Schweinhagen, RDR, CRR                 (937) 512-1604
            Case: 3:18-cr-00186-TMR Doc #: 53 Filed: 10/14/20 Page: 4 of 6 PAGEID #: 288

                                                                                            4


02:01:30    1                  THE COURT:     Understanding that, do you want the

02:01:32    2      Court to grant the continuance?

02:01:34    3                  THE DEFENDANT:      Yes, Your Honor.

02:01:34    4                  THE COURT:     And you understand that that continuance

02:01:38    5      would most likely be a considerable continuance?              It would

02:01:43    6      probably extend into the mid year.

02:01:45    7                  THE DEFENDANT:      Yes, Your Honor.

02:01:46    8                  THE COURT:     Thank you.     You can have a seat.

02:01:48    9            Any objection from the government?

02:01:49   10                  MR. TABACCHI:      No, Your Honor.

02:01:50   11                  THE COURT:     Well, the Court finds that based upon

02:01:54   12      the presentation of counsel, based upon my understanding of

02:01:59   13      the motion that will be filed with the Court, there is a

02:02:04   14      necessity in this particular case to allow further discovery,

02:02:10   15      analysis, and preparation, and that the discovery is somewhat

02:02:17   16      complex and additional time is needed to examine the discovery

02:02:22   17      and analyze it and make a determination as to how to proceed.

02:02:26   18            The Court further finds that failure to grant the

02:02:30   19      continuance as prayed for by Mr. Higgins through counsel would

02:02:35   20      result in a miscarriage of justice and would deny counsel for

02:02:39   21      the defendant reasonable time necessary for effective

02:02:42   22      preparation.

02:02:43   23            So, therefore, within the factual and legal confines of

02:02:47   24      this cause, the Court does find that the ends of justice in

02:02:55   25      granting this motion outweighs the best interests of the


                        Mary A. Schweinhagen, RDR, CRR                 (937) 512-1604
            Case: 3:18-cr-00186-TMR Doc #: 53 Filed: 10/14/20 Page: 5 of 6 PAGEID #: 289

                                                                                            5


02:02:58    1      public and the defendant in a speedy trial.             So, therefore,

02:03:01    2      the Court is going to continue the matter from the previously

02:03:03    3      set trial date, I believe it's February the 18th of 2020, and

02:03:18    4      is reset for July the 27th, 2020, at 9 o'clock.              This will

02:03:24    5      toll any and all speedy trial from today until the July 27,

02:03:29    6      2020, trial date.

02:03:31    7            The Court would not anticipate any reason at this point

02:03:36    8      in time that would require this Court to continue this matter

02:03:40    9      any further.     This should give everybody an ample opportunity

02:03:44   10      to do what they need to do and to be prepared to go to trial.

02:03:48   11            Final pretrial will then be set for July the 14th, 2020,

02:03:53   12      at 2:30.

02:03:54   13            Anything further to come before the Court?

02:03:58   14                   MR. TABACCHI:     No, Your Honor.

02:03:59   15                   MR. CICERO:     Nothing else, Judge.

02:04:12   16                   THE COURT:    Thank you very much.

02:04:13   17                   THE COURTROOM DEPUTY:       All rise.     This court stands

02:04:15   18      in recess.

02:04:16   19            (Proceedings concluded at 2:04 p.m.)

           20

           21

           22

           23

           24

           25



                        Mary A. Schweinhagen, RDR, CRR                 (937) 512-1604
 Case: 3:18-cr-00186-TMR Doc #: 53 Filed: 10/14/20 Page: 6 of 6 PAGEID #: 290

                                                                                6


 1                              CERTIFICATE OF REPORTER

 2

 3                  I, Mary A. Schweinhagen, Federal Official Realtime

 4      Court Reporter, in and for the United States District Court

 5      for the Southern District of Ohio, do hereby certify that

 6      pursuant to Section 753, Title 28, United States Code that the

 7      foregoing is a true and correct transcript of the

 8      stenographically reported proceedings held in the

 9      above-entitled matter and that the transcript page format is

10      in conformance with the regulations of the Judicial Conference

11      of the United States.

12

13      s/Mary A. Schweinhagen

14      __________________________________ October 9, 2020

15      MARY A. SCHWEINHAGEN, RDR, CRR
        FEDERAL OFFICIAL COURT REPORTER
16

17

18

19

20

21

22

23

24

25



             Mary A. Schweinhagen, RDR, CRR                 (937) 512-1604
